DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 14-16, 18 and 21-26 are pending and allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In view of applicant response and further search and consideration, claims 1-2, 14-16, 18 and 21-26 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious of limitations in each of independent claims 1, 14 and 18.
Specifically, in (claims 1, 14 and 18), the prior art on record does not explicitly disclose “performing multiple types of actions of a graph- based activity on a graph subset of an entity-relationship database, the entity-relationship database having entity instances related by relationship instances, each relationship instance being associated with a relationship type, each relationship type having associated metadata, the metadata having a categorization that categorizes the relationship instance according to the association between the entity instances related by the relationship instance, wherein the categorization directs a manner in which the multiple types of actions functions, the method comprising the steps of: 

performing the one of the types of actions on the identified entity instance; 
determining one or more entity instances related to the identified entity instance; 
for each determined entity instance, performing the sub-steps of: 
determining whether the entity instance has already been processed; 
in response to determining that the entity instance has already been processed, passing over the entity instance; and 
determining the relationship type of the relationship instance relating the determined entity instance to the identified entity instance; and 
determining, based upon the categorization of the metadata associated with the relationship type and the action to be performed, whether the action is to be performed on the determined entity instance; and 
repeating the method steps for each entity instance for which it is determined that the action is to be performed on that instance”.


As dependent claims 2, 15-16, and 21-26 depend from an allowable base claims, they at least allowable for the same reasons as noted above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/MAHER N ALGIBHAH/Examiner, Art Unit 2165 

/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165